Mr. Justice Yantis delivered the opinion of the court: On October 5,1933 claimant became an inmate of the Illinois State Prison at Joliet, Illinois. On October 19, 1935 while on the prison grounds he was struck by some railway cars that broke loose and ran down grade on a prison track. His complaint alleges that by such accident he suffered a broken left leg, his forehead was cut and injured, his side and back were injured and that he received internal injuries, all of which have left him permanently crippled. The Attorney General has filed a motion to dismiss the complaint for the reason that same does not state any matters upon which an award could be based. It is the established law and this court has many times held that, “The State in the maintenance and operation of its penal institutions, is engaged in a governmental function and is not liable for injuries to inmates occasioned by the wrongful or negligent conduct of its officers, agents, servants or employees.” Schaeffer vs. State, 9 C. C. R. 94; White vs. State, 9 C. C. R. 259; Monohan vs. State, No. 3057, C. of C. (Unpublished.) The complaint also recites that claimant was paroled from said Institution on the day of the injury. The question of when he was paroled is immaterial to the decision in the case as the rule would apply in any event. The complaint is dismissed.